Exhibit 10.21

 

PERSONAL AND CONFIDENTIAL

 

Noah D. Mesel

107 Higgins Avenue

Los Altos, CA 94022

 

Re:Separation Agreement and Release

 

Dear Noah,

 

This letter confirms your discussion with Boris Teksler in which we let you know
that your employment with Great Elm Capital Group, Inc.  (formerly known as
Unwired Planet, Inc; the “Company”) will be terminated effective July 5, 2016
(“Separation Date”).  This letter also sets forth the terms of a proposed
separation agreement (the “Agreement”) between you and the Company.

 

Entitlements

 

Regardless of whether you enter into an agreement with the Company, the Company
will:  

 

·



pay you salary accrued to you through the date of termination of your
employment;

 

·



pay you for twenty (20) accrued but unused vacation days due to you through the
date of termination of your employment; and

 

·



reimburse you for any outstanding, reasonable business expenses that you have
incurred on the Company’s behalf through the termination of your employment,
after the Company’s timely receipt of appropriate documentation pursuant to the
Company’s business expense reimbursement policy. 

 

For your part, you are subject to continuing obligations under your Confidential
Information and Invention Assignment Agreement that you signed with the Company
(the “CIIA”) and these obligations will continue whether or not you accept the
severance offer contained in this letter.  The CIIA obligations are expressly
incorporated into this severance agreement by this reference.

 

Separation Agreement

 

The terms of the proposed Agreement between you and the Company are set forth
below.  The purpose of this Agreement is to provide you with separation pay and
related benefits as reflected in your offer letter and to establish an amicable
arrangement for ending your employment relationship, including releasing the
Company and related persons or entities from any claims.

 

You acknowledge that you are entering into this Agreement knowingly and
voluntarily.  It is customary in employment separation agreements for the
departing employee and employer to







--------------------------------------------------------------------------------

 



 

release each other from any possible claims, even if they each believe, as is
the case here to, that no such claims exist.  By proposing and entering into
this Agreement, neither you nor the Company is admitting in any way that either
of us violated any legal obligation that it owed to the other. 

 

With those understandings, you and the Company agree as follows:

 

1.Separation Date

 

This confirms that your employment with the Company will end effective on July
5, 2016  (the “Separation Date”).    You have up to 45 days from the date you
receive this Agreement to consider the offer presented herein and to decide
whether to sign it; when you return the signed Agreement, and after the
expiration of the seven-day rescission period, you will be entitled to the
following benefits.

 

2.Severance Benefits

 

(a)Severance Pay.  Upon your execution of this Agreement, you will be paid a
severance payment of $292,500.00 less all applicable withholdings, which is
equivalent to nine (9) months of your base salary.  Payment will be made in a
lump sum no later than the next payroll date that is at least seven (7) business
days following the later of (i) the Effective Date, as defined below, or (ii)
the date the Company receives a signed and dated original of this Agreement.

 

(b)Health Care Payments.  You have available COBRA coverage for medical, vision
and dental insurance.  If you elect COBRA continuation coverage, the Company
shall pay the same portion of premiums that it currently pays for active
employees for the same level of coverage as in effect on the Separation Date
until the earliest of the following: (i) nine (9) months from the termination of
your health insurance coverage as an employee of the Company (April 30, 2017);
(ii) your eligibility for group medical care coverage through other employment;
or (iii) the end of your eligibility under COBRA for continuation coverage for
health care.  You will be responsible for paying the remaining portion of the
premiums for such coverage as if you remained employed.  For your dental
insurance coverage, you agree to pay the premiums for such coverage directly and
to send an expense report for reimbursement to the Company.

 

(c)Tax Treatment.  The Company shall make deductions, withholdings and tax
reports with respect to payments and benefits under this Agreement to the extent
that it reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports.  Payments under this Agreement shall
be in amounts net of any such deductions or withholdings.  Nothing in this
Agreement shall be construed to require the Company to make any payments to
compensate you for any adverse tax effect associated with any payments or
benefits or for any deduction or withholding from any payment or benefit.

 

3.Stock Options and Restricted Stock Units

 

Under the terms of your inducement grant, you received an option to purchase
62,500 (post-split) shares of its Common Stock (the “Option”).  You acknowledge
and agree that







--------------------------------------------------------------------------------

 



 

you have no stock rights in the Company other than the Option.  The Option shall
continue to be governed by the terms of the inducement grant.  It is understood
and agreed that effective upon the change of control of Unwired Planet June 30,
2016,  100% of these options to purchase 62,500 shares have vested.  You will
have one (1) year in which to exercise these shares before they expire.  No
other shares of the Option have vested, and the Option will terminate with
respect to all of the unvested shares relating to the Option on the Separation
Date. Confidential Information and Invention Assignment Agreement.

 

4.Return of Property

 

You confirm that, to the best of your knowledge, on or before your Separation
Date you have returned to the Company all Company property, including, without
limitation, computer equipment, software, keys and access cards, credit cards,
files and any documents (including computerized data and any copies made of any
computerized data or software) containing information concerning the Company,
its business or its business relationships.  In consideration for your signing
this Agreement, you may also keep your laptop computer once all Company files
have been removed from it.  The Company’s IT department will arrange to have the
files related to your work removed from the computer, and you will be able to
pick the computer up on the day you returned your signed Agreement.  In the
event that you discover that you continue to retain any Company property, you
shall return it to us immediately.

 

5.Release of Claims

 

In consideration for, among other terms, the Severance Benefits provided under
Sections 2 and 5 above, and the consideration you have provided the Company (its
affiliated and related entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit plans and
fiduciaries of such plans, and the current and former officers, directors,
shareholders, employees, attorneys, accountants and agents of each of the
foregoing in their official and personal capacities, collectively the “Company”
for purposes of this release) herein, which the Company acknowledges, you and
the Company each voluntarily release and forever discharge the other generally
from all claims, demands, debts, damages and liabilities of every name and
nature, known or unknown (“Claims”) that, as of the date when you sign this
Agreement, you and/or the Company have, ever had, now claim to have or ever
claimed to have had against each other.  This release includes, without
limitation, all Claims:

 

·



relating to your employment by and termination of employment with the Company;

 

·



of wrongful discharge or violation of public policy;

 

·



of breach of contract;

 

·



of defamation or other torts;

 

·



of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of discrimination or retaliation under the Age
Discrimination in







--------------------------------------------------------------------------------

 



Employment Act, the Americans with Disabilities Act, and Title VII of the Civil
Rights Act of 1964);

 

·



under any other federal or state statute;

 

·



for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits; and

 

·



for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

 

provided, however, that this release shall not affect your rights under this
Agreement.

 

You and the Company each agree not to accept damages of any nature, other
equitable or legal remedies for our respective benefit or attorney’s fees or
costs from the other with respect to any Claim released by this Agreement.  As a
material inducement to the other party to enter into this Agreement, each of you
and the Company represent that we have not assigned any Claim to any third
party.

 

We each also expressly waive all rights under Section 1542 of the California
Civil Code (and any other equivalent law of another state), understanding and
acknowledging the significance of such specific waiver of Section 1542, which
reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”  

 

We each understand that there may hereafter be a discovery of claims or facts in
addition to those currently known or believed to be true, accrued or unaccrued;
nevertheless, and for the purpose of implementing a full and complete release,
we each expressly acknowledge that this Agreement is intended to include and
does include in its effect, without limitation, all claims which either of us do
not know or suspect to exist in you favor at the time we sign this Agreement and
that this Agreement expressly contemplates the extinguishment of all such known
or unknown claims.

 

Notwithstanding the foregoing, this release will not release any known or
unknown claims based on fraud or intentionally concealed facts or claims that
may not be released under applicable law (e.g. Dodd Frank clawback).

 

6.Confidentiality of Agreement-Related Information







--------------------------------------------------------------------------------

 



 

You agree, to the fullest extent permitted by law, to keep all Agreement-Related
Information completely confidential.  “Agreement-Related Information” means the
negotiations leading to this Agreement and the existence and terms of this
Agreement.  Notwithstanding the foregoing, you may disclose Agreement-Related
Information to your spouse, your attorney and your financial advisors, and to
them only provided that they first agree for the benefit of the Company to keep
Agreement-Related Information confidential.  Nothing in this section shall be
construed to prevent you from disclosing Agreement-Related Information to the
extent required by a lawfully issued subpoena or duly issued court order;
provided that you provide the Company with advance written notice and a
reasonable opportunity to contest such subpoena or court order.

 

You acknowledge that your obligations under the CIIA you signed when you joined
the Company shall continue in effect. 

 

7.Nondisparagement

 

You and the Company each agree not to make any disparaging statements concerning
the other (including in the case of the Company any of its affiliates or current
or former officers, directors, shareholders, employees or agents.  These
nondisparagement obligations shall not in any way affect your obligation to
testify truthfully in any legal proceeding. 

 

8.Other Provisions

 

(a)Termination and Return of Payments.  If you breach any of your obligations
under this Agreement, in addition to any other legal or equitable remedies it
may have for such breach, the Company shall have the right to terminate and
recover its payments to you or for your benefit under this Agreement.  The
termination or recovery of such payments in the event of your breach will not
affect your continuing obligations under this Agreement.

 

(b)Absence of Reliance.  In signing this Agreement, you are not relying upon any
promises or representations made by anyone at or on behalf of the Company.

 

(c)Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. 

 

(d)Waiver.  No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party.  The failure of a party
to require the performance of any term or obligation of this Agreement, or the
waiver by a party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 







--------------------------------------------------------------------------------

 



 

(e)Jurisdiction.  You and the Company hereby agree that the state and federal
courts located in San Jose, California, shall have the exclusive jurisdiction to
consider any matters related to this Agreement, including without limitation any
claim of a violation of this Agreement.  With respect to any such court action,
you submit to the jurisdiction of such courts and you acknowledge that venue in
such courts is proper.

 

(f)Relief.  You agree that it may be difficult to measure any harm caused to the
Company that might result from any breach by you of your promises set forth in
Sections 4, 5, 6, 7 or 8 (the “Specified Sections”).  You further agree that
money damages would be an inadequate remedy for any breach of any of the
Specified Sections.  Accordingly, you agree that if you breach, or propose to
breach, any portion of your obligations under any of the Specified Sections, the
Company shall be entitled, in addition to all other remedies it may have, to
seek an injunction or other appropriate equitable relief to restrain any such
breach, without showing or proving any actual damage to the Company and without
the necessity of posting a bond.  If the Company brings any action to enforce
any of the Specified Sections, then the prevailing party shall be entitled to
recover its reasonable attorney’s fees and costs incurred relating to any such
action brought to enforce any of the Specified Sections. 

 

(g)Governing Law; Interpretation.  This Agreement shall be interpreted and
enforced under the laws of the State of California, without regard to conflict
of law principles.  In the event of any dispute, this Agreement is intended by
the parties to be construed as a whole, to be interpreted in accordance with its
fair meaning, and not to be construed strictly for or against either you or the
Company or the “drafter” of all or any portion of this Agreement. 

 

(h)Entire Agreement.  This Agreement constitutes the entire agreement between
you and the Company.  This Agreement supersedes any previous agreements or
understandings between you and the Company, except the CIIA and any other
obligations specifically preserved in this Agreement.

 

(i)Time for Consideration; Effective Date.  You acknowledge that you have been
given the opportunity to consider this Agreement for Forty-Five (45) days before
signing it (the “Consideration Period”), in accordance with your rights under
the Age Discrimination in Employment Act (“ADEA”) and Older Workers Benefits
Protection Act of 1970 (“OWBPA”).  To accept this Agreement, you must return a
signed original or a signed PDF copy of this Agreement so that it is received by
the undersigned at or before the expiration of the Consideration Period.  If you
sign this Agreement before the end of the Consideration Period, you acknowledge
by signing this Agreement that such decision was entirely voluntary and that you
had the opportunity to consider this Agreement for the entire Consideration
Period.  You are advised to consult with an attorney prior to signing this
Agreement.  For seven (7) days after the date when you sign this Agreement, you
have the right to revoke this Agreement by written notice to the
undersigned.  For such a revocation to be effective, it must be delivered so
that it is received by the undersigned at or before the expiration of the seven
(7) day revocation period.  This Agreement shall not become effective or
enforceable during the revocation period.  This Agreement shall become effective
on the first business day following the expiration of the revocation period (the
“Effective Date”).

 







--------------------------------------------------------------------------------

 



 

(j)Counterparts.  This Agreement may be executed in separate counterparts.  When
all counterparts are signed, they shall be treated together as one and the same
document.

 

(k)Protected Rights. Nothing in this Agreement shall be construed to prohibit
you from filing a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, or any other federal, state or
local agency charged with the enforcement of any law applicable to the Company,
challenging the validity of this Agreement, or participating in any
investigation or proceeding conducted by such agency. With regard to the release
of claims under the ADEA and the OWBPA, you have been told and understand that
you may challenge the knowing and voluntary nature of this release as it extends
to such age discrimination claims. However, you are hereby releasing and forever
waiving any private right to sue, and any associated applicable remedies, which
may be issued by any state or federal agency.

 

(l)Medicare and Social Security Disability Benefits. You hereby warrant and
represent that you are not presently, nor have you ever been enrolled in
Medicare Part A or Part B.  Further, you represent and warrant that you have no
claim for Social Security Disability benefits nor are you appealing or re-filing
for Social Security Disability Benefits. You agree to indemnify and hold the
Company harmless from any claims of, or rights of recovery as a result of any
future payment which may be made by Medicare or any other entity for or on your
behalf for such future care. In addition, you agree to release as part of this
Agreement any right to bring any possible future action under the Medicare
Secondary Payer Statute against the Company. You have been apprised of your
right to seek assistance from legal counsel of your choosing or directly from
the Social Security Administration or other government agencies regarding the
impact this Release may have on your current or future entitlement to Social
Security or other governmental benefits.

 

(m)Acknowledgments and Affirmations. You affirm that you reported all hours
worked as of the date of this Agreement and that you have been paid, all
compensation, including wages, overtime, bonuses, commissions, vacation pay,
tips, penalties, fines, shares, stock options, and/or other benefits and
compensation to which you may have been entitled.  You agree that the foregoing
severance payment, along with any final wages paid to you, includes and exceeds
all  compensation due and payable to you through your last date of employment
with the Company.

 

********

 

Please indicate your agreement to the terms of this Agreement by signing and
returning to me the original or a PDF copy of this letter within the time period
set forth above.







--------------------------------------------------------------------------------

 



 

Great Elm Capital Group, Inc.

 

 

 

 

 

By:

/s/ Richard S. Chernicoff

    

5 July 2016

 

Richard Chernicoff

 

Date

 

Chairman of the Board

 

 

 

This is a legal document.  Your signature will commit you to its terms.  By
signing below, you acknowledge that you have carefully read and fully understand
all of the provisions of this Agreement and that you are voluntarily entering
into this Agreement. 

 

 

 

 

 

/s/ Noah D. Mesel

    

7/5/2016

Noah D. Mesel

 

Date

 



--------------------------------------------------------------------------------